DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Urashima JP H10290673 (Espacenet Translation).
Regarding claim 1, Urashima discloses a frozen sushi set, comprising: a container (container 12); and a plurality of sushi pieces arranged in the container, wherein each of the sushi pieces includes: a shari rice base and a neta topping (the sushi rice thus prepared is molded by a molding machine or the like and various sushi types such as tuna, eggs and scallops are placed on the upper surface of the sushi rice to make nigari sushi, which is frozen to obtain frozen sushi 10) ([0010]). Urashima 
Claim 1 differs from Urashima in the recitation that using a water content per unit volume ranging from 55% to 65% as a reference value that the sushi pieces are classified into the first group in which the neta topping contains a water content below the reference value and a second group in which the neta topping contains a water content equal to the reference value or above.
However once it was known to classify sushi pieces according to their water content where the water content is high in one group and low in a second group, the particular water content used as a reference value is seen to be an obvious matter of choice based on the specific combination of toppings for the sushi included in the sushi set.
Regarding claim 2, Urashima discloses that the sushi pieces classified into the second group (high water content 16b) are arranged closer to an end of the container. See annotated figure below right column pieces of 16b are closer to the end of the container pointed out in the figure.

    PNG
    media_image1.png
    560
    985
    media_image1.png
    Greyscale

Regarding claim 3, Urashima discloses that the neta topping includes at least two kinds of neta toppings each having a different water content per unit volume, the at least two kinds of neta toppings include a first neta topping with a water content per unit volume of which is low and a second neta topping with a water content per unit volume of which is high (Espacenet Translation [0010], [0011]).  
Urashima discloses that when a front rear direction and a left right direction of the frozen sushi set in a horizontal plane are defined, second sushi pieces each having the second neta topping are arranged next to the first sushi pieces having the first neta topping. Urashima discloses that the second sushi pieces are located in two of four neighboring positions front, rear, left and right of each of the first sushi pieces (for first sushi pieces in 16a numbered 1, 2, 3, 4 in the second annotated figure below, first sushi piece labeled 1 has neighboring front second sushi piece 5 and right piece 6, first sushi piece labeled 2 has neighboring front second sushi piece 6 and left piece 5, first sushi piece 3 has neighboring rear second sushi piece 7 and right sushi piece 8, first sushi 
  
    PNG
    media_image2.png
    729
    1190
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    666
    831
    media_image3.png
    Greyscale

Regarding claim 5, Urashima discloses that the sushi pieces classified in the first group (low moisture content sushi pieces in 16a) account for 50% of all the sushi pieces included in the frozen sushi set (Figs. 1-3).
Regarding claim 6, claim 6 differs from Urashima in the recitation that the neta topping for each of the sushi pieces classified into the first group (low moisture content) is larger in amount than the neta topping for each of the sushi pieces classified into the second group (high moisture content). However absent compelling evidence of criticality the modification of the neta toppings of the sushi pieces to be larger in the first group than the second group is seen to be a change in size/shape of the neta toppings of the first group of Urashima (MPEP 2144.04.IV.A.B) .
Regarding claim 7, claim 7 differs from Urashima in the recitation that the neta topping for each of the sushi pieces classified into the first group is taller than the neta 
Regarding claim 8, claim 8 is directed to an intended use of the frozen sushi set and since the intended use does not result in a structural difference between the claimed invention and prior art, the intended use is not seen to further limit the claim (MPEP 2111.02.II).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Urashima JP H10290673 (Espacenet Translation) in view of Takami et al. US 2004/0112786.
Regarding claim 4, claim 4 differs from Urashima in the recitation that the sushi pieces classified into the first group and the sushi pieces classified into the second group are alternately arranged in the container. However the modification of the sushi to be alternately arranged is seen to be a mere rearrangement of parts of Urashima (MPEP 2144.04.VI.C). Nevertheless Takami discloses a frozen sushi set comprising a container and frozen sushi pieces with toppings and discloses that the sushi with toppings placed in the center can be unfrozen in a cold state and the sushi with toppings placed in the peripheral or corner part in the container are unfrozen to a somewhat higher temperature ([0033], [0070]), thus teaching arranging the sushi with toppings in the container based on desired thawing temperature and one of ordinary skill in the art would have been motivated to adjust the arrangement of the sushi pieces based on desired thawing temperature of the sushi toppings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asano US 20100119666 and Iwai US 7154073 teach frozen sushi sets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792